Per Curiam,
The appellant’s application did not come within the class of cases referred to in the order or announcement made on March 6, 1899. See Quinn’s Appeal, ante, p. . A remonstrance had been duly filed charging the applicant with repeated violations of law, which charge was verified by affidavit. It is true, the complainant subsequently filed a paper expressing a desire to withdraw the remonstrance because it was filed in a moment of anger, but she did not retract the charge, nor does it appear that permission to withdraw the remonstrance was granted. The court was not bound by any announcement it had made at the opening of the license court for the year to ignore the sworn accusation and to conclusively presume that the applicant was entitled to a license. True the court could not accept the affidavit for verity and refuse the license without a hearing or an opportunity for a hearing, and it is not to be presumed that it did so. The docket entries show affirmatively that on March 21, the petition and remonstrance were heard and held under advisement. What we said in Quinn’s Appeal as to the conclusiveness of the record is pertinent here and need not be repeated.
The order is affirmed.